EC/Guinea-Bissau Fisheries Partnership Agreement (debate)
The next item is the report by Luis Manuel Capoulas Santos, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau - C6-0391/2007 -.
Member of the Commission. - Mr President, let me start by extending my gratitude to the Committee on Fisheries and in particular the rapporteur, Mr Capoulas Santos, for his report.
On 23 May 2007, the European Community and the Republic of Guinea-Bissau initialled a fisheries partnership agreement for a period of four years. This agreement forms part of the series of EC 'tuna agreements' in the Atlantic Ocean.
The financial contribution is fixed at EUR 7 million per year. Of this financial contribution, 35%, or EUR 2.45 million, is earmarked to support the definition and implementation of a fisheries sector policy in Guinea-Bissau, with a view to introducing responsible and sustainable fishing. In addition, the European Union will pay an annual specific contribution of EUR 500 000 to improve sanitary conditions in the fisheries sector and to strengthen monitoring, control and surveillance in the waters of Guinea-Bissau.
In addition to the total amount of EUR 7.5 million, the protocol also contains a special financial provision for a supplementary allocation of EUR 1 million maximum per year, aiming at improving the use of fishing opportunities by ship owners.
This new protocol provides fishing possibilities for shrimps and for fish, in particular cephalopods, up to a total tonnage of 4 400 t per year for each of the two categories. Furthermore, the agreement covers licences for 19 tuna seiners, 14 pole-and-line vessels and 4 surface longliners.
The agreement gives the Community a solid legal and political framework for monitoring the activities of the European Union fleet in the Guinea-Bissau fishing area. It also allows the Community to support the development of the sector in that country, to the mutual benefit of both parties.
Turning to the amendments proposed, let me state that, whereas in many instances we share the objectives outlined therein, I am unable to accept them for the following reasons.
I fully share the concern that the flow of information provided to the European Parliament should be as complete as possible. However, the Commission already provides all the requested information, in line with the current interinstitutional arrangements. Moreover, every evaluation report, as well as the reports on the results of negotiations and of Joint Committee meetings, is immediately transmitted to the Committee on Fisheries. In addition, I myself inform the Committee on Fisheries regularly of the state of play of international negotiations in special, restricted 'closed-door' sessions.
The issue of reporting requirements by the fleet is also being dealt with, since we have proposed a legal basis that will allow the Commission to refuse licence requests on the grounds of poor reporting from Member States. This draft regulation is currently going through the adoption procedure in the institutions.
Regarding the proposal to reject the fisheries agreements in general on the grounds that they are not sustainable, it should be recalled that the Council, in its July 2004 conclusions, indicated that the aim of the new fisheries partnership agreements (FPAs) is to contribute to the sustainable management of fisheries resources. As a matter of fact, FPAs only provide for access to stocks that are not fully exploited by the national fleet of the particular country in question. The Commission believes that the FPAs can and do provide a political and legal framework that assists the efforts of partner countries in implementing a policy of sustainable and responsible fishing in their waters.
Finally, with respect to the proposal that vessels should pay the total cost of the agreement in proportion to their catches, let me just say that we have established a reasonable cost-sharing balance between shipowner contributions and the Community compensation. This approach is in line with the July 2004 Council conclusions on fisheries partnership agreements, on which Parliament gave its opinion. In our system, the shipowner licence fees are indeed calculated on the basis of their respective catches.
rapporteur. - (PT) Mr President, Commissioner, ladies and gentlemen, my report concerns the fisheries agreement signed with a small African country which, after over a decade of armed struggle for independence, has in recent years experienced serious political instability interspersed by periods of civil war. Fishing is an important economic resource for this small country, and its financial contribution represents a very significant part of the State budget.
However, this fisheries agreement is not one that seeks to purchase fish. According to its partnership philosophy, that is not the European Union's position. European Union policy is based on other values and its essential concerns are the sustainability of resources and a position of effective partnership. It is therefore an agreement with reciprocal advantages: for the European Union, obviously, because its fleet has access to important fishing grounds, but also for Guinea-Bissau, which, besides the financial contribution, will be in a better position to ensure more sustainable management of what is perhaps its greatest economic resource through support for research, monitoring, surveillance and improving the health conditions of fishery products.
It is therefore a balanced and mutually advantageous agreement, which is why I recommend that Parliament approve my report, with the amendment introduced by the Development Committee and with my own proposed amendments, which merely seek to reinforce Parliament's position in monitoring these areas. I myself, meanwhile, although the Commissioner apparently claims that he is unable to accept these proposals, consider on the contrary that fishing policy can only gain from a more affirmative and more permanent stance by Parliament.
on behalf of the IND/DEM Group. - (SV) Mr President, the only purpose of the fisheries agreement is to guarantee the short-term economic interests of yet another EU industry which does not come up to scratch in international terms. There are three reasons why we have to vote against the fisheries agreement tomorrow. The first is the environment. The exhaustion of West African waters will soon be a reality. Biological diversity is seriously threatened and a continuation of this insane fisheries policy will have long-term effects on the environment, both locally and globally.
My second objection is on economic grounds. European taxpayers are forced to subsidise unprofitable fishing fleets by millions of euros each year. Where is the economic gain in that? Where is the sustainability? Where is the value added for Europe? If instead the vessels were compelled to bear their own costs, the pressure on fisheries would be reduced and both the taxpayers and the environment would be the winners.
The third reason is the importance of fishing to local development in the partnership countries. Fishing is, for many of them, their only source of income. The hoovering of the seas creates an unsustainable situation for the local population, who cannot compete with heavily subsidised European vessels. It is time to put an end to these fisheries agreements, and the time is now.
Mr President, I really have to ask Commissioner Borg if he believes what he is saying now. Has he been scripted and sent in? Is he really trying to say that these FPAs are sustainable?
A very interesting article in the New York Times on 14 January 2008 talks about major fish populations collapsing in West Africa and the desire for money from foreign fleets to override concerns about the long-term health of fisheries - the desire for money from the EU also to override any concerns about the health of fisheries.
Guinea-Bissau, a nation of 1.4 million people: a prime example of how not to run a fishery. According to Vladimir Kacyznski, a marine scientist with the University of Washington, no one has comprehensively studied the nation's coastal waters for at least 20 years. And for two years Sanji Fati was in charge of enforcing Guinea-Bissau's fishing rules. When he took the job in 2005, he did not have a single working patrol boat to monitor hundreds of pirates and dozens of industrial trawlers, most of them foreign. An estimated 40% of fish were caught without licences or in violation of regulations.
Quite frankly, I wonder whether we know what we are doing here. We have a huge conflict of interests. These desperate economies need our money, and they are prepared to sell their fishing resources. We should know better. Let them have the money but let us not rape their waters. Commissioner Borg, please think again!
(PL) Mr President, as a substitute member of the Committee on Fisheries present in the Chamber, I would like to say a few words about the report we are discussing. It is a specialised, detailed report, but that is in the nature of the subject matter. It would be hard to present it in a different way.
Nevertheless, the agreement has a much broader character, since it invokes other values that are important for both sides in this partnership. May I thank the Commissioner once again.
Member of the Commission. - Mr President, first of all I would like to say that I agree with the comments made by the rapporteur, Mr Capoulas Santos, that fisheries and the revenue that is derived from the fisheries partnership agreement form a very important part of the budget of Guinea-Bissau.
We are now working in a spirit of partnership as against the traditional fisheries agreements where the objective was to go and catch fish, pay for the fish caught and leave. These fisheries partnership agreements are modelled on the basis of helping the country concerned to build its fisheries infrastructure and to build related sectors so that there could also be a diversion from pure fishing to fish-related activities like aquaculture, where that is possible. The aim is also to see to it that the fishing activities that are carried out by our fleets under a fisheries partnership agreement relate only to the surplus.
For example, in this case, at our request, an evaluation study was carried out at the end of 2005 by an independent external consultant, whose recommendations in terms of management and conservation of resources have been taken into account, together with the scientific advice provided by Guinea-Bissau's Research Institute following the 2006 trawling campaign.
Furthermore, the protocol includes a number of binding measures in its Annex III, with a view to implementing a management plan for the global fishing effort in the Guinea-Bissau exclusive economic zone. According to the fisheries plan, Guinea-Bissau committed itself to reducing the fishing effort on shrimps and cephalopods, maintaining in 2007 the existing agreements with third countries and the European Community, preventing the mobilisation in 2008 and subsequent years of fishing opportunities granted to third countries from 1 January 2007 which have remained unused, not granting any fishing opportunities for chartering in these categories, and revoking and formally terminating all agreements with European companies, associations or enterprises.
In addition, datasheets 1 and 2 of Annex II, applicable to fin-fish, cephalopod and shrimp trawlers, provide for the possibility of biological recovery periods. With regard to shrimp fishing, Guinea-Bissau has also undertaken to increase the mesh size from 40 to 50 mm, in keeping with existing legislation in the subregion.
I would say that it is in spite of these fisheries partnership agreements that a lot of illegal fishing activity is carried out and a lot of private licensing is granted to third countries not belonging to the European Union, and it is by virtue of these fisheries partnership agreements that we can control and manage our own fishing fleets so that they fish in a sustainable manner in Guinea-Bissau and other waters.
So I have to say that, yes, I believe that it is beneficial to the third country concerned for the European Union, for the European Community, to negotiate and enter into such fisheries partnership agreements under the new regime.
I agree with you, however, that the previous regime did exploit the resources, but the new arrangement is that we are only interested in negotiating agreements on the surplus, so that if the stock in the third-country waters is already fully exploited or overexploited we do not enter into a fisheries partnership agreement. If it is underexploited, then we only enter into an agreement for the surplus, and we do our utmost to see to it that our own fleets, at least, do carry out and do maintain the commitments undertaken under the agreement.
rapporteur. - (PT) Mr President, I would like to say first of all that I deeply regret the 'moralistic' attitude that some Members are trying to impress upon this debate, which in my view only reveals great ignorance of what is reasonably at issue.
I am reasonably familiar with Guinea-Bissau and with its political, economic and social reality and recent history, and I am well aware of the assault on Guinea-Bissau's resources in the late 1970s by the fishing fleet of the then Soviet Union, and of the effectively predatory attitude of some of our competitors in terms of global fishing. I believe that the philosophy underlying EU fisheries policy is a matter for pride rather than embarrassment, and it is regrettable that the other fishing powers do not follow our example. And the proof of this is that the respective report was approved by all the members of the Development Committee, while an overwhelming majority of the Fisheries Committee approved my report.
I believe that this is the possible and politically realistic way forward, and the one that best serves the interests not only of the European Union but also of the people of Guinea-Bissau. Therefore once again, Mr President, I urge Parliament to approve this report because it is politically balanced and it is a partnership agreement which is mutually advantageous for the parties concerned.
The debate is closed.
The vote will take place on Tuesday, 11 March 2008.